
	

113 S2153 IS: National Regulatory Budget Act of 2014
U.S. Senate
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2153
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2014
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To establish a National Regulatory Budget, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
		  National Regulatory Budget Act of 2014.
		
			2.
			Establishment of the Office of Regulatory Analysis
			
				(a)
				In general
				Part I of title 5, United States Code, is amended by inserting after chapter 6 the following:
				
					
						6A
						National Regulatory Budget and Office of Regulatory Analysis
						
							Sec. 
							613. Definitions.
							614. Office of Regulatory Analysis; establishment; powers.
							615. Functions of Office of Regulatory Analysis; Executive branch agency compliance.
							616. Public disclosure of estimate methodology and data; privacy.
							617. National Regulatory Budget; timeline.
							618. Executive branch agency cooperation mandatory; information sharing.
							619. Enforcement.
							620. Regulatory Analysis Advisory Board.
						613.DefinitionsIn this chapter—(1)the term aggregate costs, with respect to a covered Federal rule, means the sum of—(A)the direct costs of the covered Federal rule; and(B)the regulatory costs of the covered Federal rule;(2)the term covered Federal rule means—(A)a rule (as defined in section 551);(B)an information collection requirement given a control number by the Office of Management and
			 Budget; or(C)guidance or a directive that—(i)is not described in subparagraph (A) or (B);(ii)(I)is mandatory in its application to regulated entities; or(II)represents a statement of agency position that regulated entities would reasonably construe as
			 reflecting the enforcement or litigation position of the agency; and(iii)imposes not less than $25,000,000 in annual costs on regulated entities;(3)the term direct costs means—(A)expenditures made by an Executive branch agency that relate to the promulgation, administration, or
			 enforcement of a covered Federal rule; or(B)costs incurred by an Executive branch agency, a Government corporation, the United States Postal
			 Service, or any other instrumentality of the Federal Government because of
			 a covered Federal rule;(4)the term Director means the Director of the Office of Regulatory Analysis established under section 614(b);(5)the term Executive branch agency means—(A)an Executive department (as defined in section 101); and(B)an independent establishment (as defined in section 104);(6)the term regulated entity means—(A)a for-profit private sector entity (including an individual who is in business as a sole
			 proprietor);(B)a not-for-profit private sector entity; or(C)a State or local government; and(7)the term regulatory costs means all costs incurred by a regulated entity because of covered Federal rules.
							614.
							Office of Regulatory Analysis; establishment; powers
							
								(a)
								EstablishmentThere is established in the executive branch an independent establishment to be known as the Office of Regulatory Analysis.
							
								(b)
								Director
								
									(1)
									Establishment of position
									There shall be at the head of the Office of Regulatory Analysis a Director, who shall be appointed
			 by the President, by and with the advice and consent of the Senate.
								
									(2)
									Term
									
										(A)
										In general
										The term of office of the Director shall—
										
											(i)
											be 4 years; and
										
											(ii)
											expire on the last day of February following each Presidential election.
										
										(B)
										Appointments prior to expiration of term
										Subject to subparagraph (C), an individual appointed as Director to fill a vacancy prior to the
			 expiration of a term shall serve
			 only for the unexpired portion of the term.
									
										(C)
										Service until appointment of successor
										An individual serving as Director at the expiration of a term may continue to serve until a
			 successor is appointed.
									
									(3)
									Powers
									
										(A)
										Appointment of Deputy Directors, officers, and employees
										
											(i)
											In general
											The Director may appoint Deputy Directors, officers, and employees, including attorneys, in
			 accordance with chapter 51 and subchapter III of chapter 53.
										
											(ii)
											Term of Deputy Directors
											A Deputy Director shall serve until the expiration of the term of office of the Director who
			 appointed the Deputy Director (and until a successor to that Director is
			 appointed), unless sooner removed by the Director.
										
										(B)
										Contracting
										
											(i)
											In general
											The Director may contract for financial and administrative services (including those related to
			 budget and accounting, financial reporting, personnel, and procurement)
			 with the General Services Administration, or such other Federal agency as
			 the Director determines appropriate, for which payment shall be made in
			 advance, or by reimbursement, from funds of the Office of Regulatory
			 Analysis in such amounts as may be agreed upon by the Director and the
			 head of the Federal agency providing the services.
										
											(ii)
											Subject to appropriations
											Contract authority under clause (i) shall be effective for any fiscal year only to the extent that
			 appropriations are available for that purpose.
										
								(c)
								Authorization of appropriationsThere are authorized to be appropriated to the Office of Regulatory Analysis for each fiscal year
			 such
			 sums as may be necessary to enable the Office of Regulatory Analysis to
			 carry out its duties and functions.
							615.
							Functions of Office of Regulatory Analysis; Executive branch agency compliance
							
								(a)
								Annual report required
								
									(1)
									In general
									Not later than January 30 of each year, the Director shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate, the  Committee on Small
			 Business and Entrepreneurship of the Senate, the Committee on Oversight
			 and Government Reform of the House of Representatives, and the Committee
			 on Small Business of the House of Representatives a Report on National
			 Regulatory Costs (referred to in this section as the Report) that includes the information specified under paragraph (2).
								
									(2)
									Contents
									Each Report shall include–
									
										(A)
										an estimate, for the fiscal year during which the Report is submitted and for the preceding fiscal
			 year, of—
										
											(i)
											the regulatory costs imposed by each Executive branch agency on regulated entities;
										
											(ii)
											the aggregate costs imposed by each Executive branch agency;
										
											(iii)
											the aggregate costs imposed by all Executive branch agencies combined;
										
											(iv)
											the direct costs incurred by the Federal Government because of covered Federal rules issued by each
			 Executive branch agency;
										
											(v)
											the sum of the costs described in clauses (iii) and (iv);
										
											(vi)
											the regulatory costs imposed by each Executive branch agency on small businesses, small
			 organizations, and small governmental jurisdictions (as those terms are
			 defined in section 601); and
										
											(vii)
											the sum of the costs described in clause (vi);
										
										(B)
										an analysis of any major changes in estimation methodology used by the Office of Regulatory
			 Analysis since the previous annual report;
									
										(C)
										an analysis of any major estimate changes caused by improved or inadequate data since the previous
			 annual report;
									
										(D)
										recommendations, both general and specific, regarding—
										
											(i)
											how regulations may be streamlined, simplified, and modernized;
										
											(ii)
											regulations that should be repealed; and
										
											(iii)
											how the Federal Government may reduce the costs of regulations without diminishing the
			 effectiveness of regulations; and
										
										(E)
										any other information that the Director determines may be of assistance to Congress in determining
			 the National Regulatory Budget required under section 617.
									
								(b)
								Regulatory analysis of new rules
								
									(1)
									Requirement
									The Director shall publish in the Federal Register and on the website of the Office of Regulatory
			 Analysis  a regulatory analysis of each proposed covered Federal rule
			 issued by an Executive branch agency,
			 and each proposed withdrawal or modification of a covered Federal rule by
			 an Executive branch agency,
			 that—
									
										(A)
										imposes costs on a regulated entity; or
									
										(B)
										reduces costs imposed on a regulated entity.
									
									(2)
									Contents
									Each  regulatory analysis published under paragraph (1) shall  include—
									
										(A)
										an estimate of the change in regulatory cost of each proposed covered Federal rule (or proposed
			 withdrawal or modification of a covered Federal rule); and
									
										(B)
										any other information or recommendation that the Director may choose to provide.
									
									(3)
									Timing of regulatory analysis
									
										(A)
										Initial regulatory analysis
										Not later than 60 days after the date on which the Director receives a copy of a proposed covered
			 Federal rule from the head of an Executive branch agency under paragraph
			 (4), the Director shall publish an initial regulatory analysis.
									
										(B)
										Revised regulatory analysis
										The Director may publish a revised regulatory analysis at any time.
									
									(4)
									Notice to Director of proposed covered Federal rule
									The head of an Executive branch agency shall provide a copy of each proposed covered Federal rule
			 to the Director in a manner prescribed by the Director.
								
								(c)
								Effective dates
								
									(1)
									In general
									Except as provided in paragraph (2), a covered Federal rule may not take effect earlier than 75
			 days after the date on which the head of the Executive branch agency
			 proposing the covered Federal rule submits a copy of the proposed covered
			 Federal rule to the Director in the manner prescribed by the Director
			 under subsection (b)(4).
								
									(2)
									Exception
									If the head of the Executive branch agency proposing a covered Federal rule determines that the
			 public health or safety or national security requires that the covered
			 Federal rule be promulgated earlier than the date specified under
			 paragraph (1), the head of the Executive branch agency may promulgate the
			 covered Federal rule without regard to paragraph (1).
								
							616.
							Public disclosure of estimate methodology and data; privacy
							
								(a)
								Privacy
								The Director shall comply with all relevant privacy laws, including—
								
									(1)
									the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501
			 note);
								
									(2)
									section 9 of title 13; and
								
									(3)
									section 6103 of the Internal Revenue Code of 1986.
								
								(b)
								Disclosure
								
									(1)
									In general
									To the maximum extent permitted by law, the Director shall disclose, by publication in the Federal
			 Register and on the website of the Office of Regulatory Analysis, the
			 methodology and data used to generate the estimates in the Report on
			 National Regulatory Costs
			 required under section 615.
								
									(2)
									Goal of disclosure
									In disclosing the methodology and data under paragraph (1), the Director shall seek to provide
			 sufficient
			 information so that outside researchers may replicate the results
			 contained in the Report on National Regulatory Costs.
								
							617.
							National Regulatory Budget; timeline
							
								(a)
								Definition
								In this section—
								
									(1)
									the term annual overall regulatory cost cap means the maximum amount of regulatory costs that all Executive branch agencies combined may
			 impose in a fiscal year;
								(2)
									the term annual agency regulatory cost cap means the maximum amount of regulatory costs that an
			 Executive branch agency may impose in a fiscal year; and(3)the term National Regulatory Budget means an Act of Congress that establishes, for a fiscal year—
									
										(A)
										the annual overall regulatory cost cap; and
									
										(B)
										an annual agency regulatory cost cap for each Executive branch agency.
									
								(b)
								Committee deadlines
								
									(1)
									Referral
									Not later than March 31 of each year—
									
										(A)
										the Committee on Small Business and Entrepreneurship of the Senate shall refer to the Committee on
			 Homeland Security and Governmental Affairs of the Senate a bill that sets
			 forth a National Regulatory Budget for the fiscal year beginning on
			 October 1 of that year; and
									
										(B)
										the Committee on Small Business of the House of Representatives shall refer to the Committee on
			 Oversight and Government Reform of the House of Representatives a bill
			 that sets forth a National Regulatory Budget for the fiscal year beginning
			 on October 1 of that year.
									
									(2)
									Reporting
									Not later than May 31 of each year—
									
										(A)
										the Committee on Homeland Security and Governmental Affairs of the Senate shall report a bill
			 establishing a National Regulatory Budget for the fiscal year beginning on
			 October 1 of that year; and
									
										(B)
										the Committee on Oversight and Government Reform of the House of Representatives shall report a
			 bill establishing a National Regulatory Budget for the fiscal year
			 beginning on October 1 of that year.
									
								(c)
								Passage
								Not later than July 31 of each year, the House of Representatives and the Senate shall each pass a
			 bill establishing a National Regulatory Budget for the fiscal
			 year beginning on October 1 of that year.
							
								(d)
								Presentment
								Not later than September 15 of each year, Congress shall pass and present to the President a
			 National Regulatory Budget
			 for the fiscal year  beginning on October 1 of that year.
							
								(e)
								Default budget
								(1)In generalIf a National Regulatory Budget is not enacted with respect to a fiscal year, the most recently
			 enacted National Regulatory Budget shall apply to that fiscal
			 year.
								(2)Default initial budget(A)CalculationIf a National Regulatory Budget is not enacted with respect to a fiscal year, and no National
			 Regulatory Budget has previously been enacted—(i)the annual agency regulatory cost cap for an Executive branch agency for the fiscal year shall be
			 equal to the  amount of regulatory costs imposed by that Executive branch
			 agency on regulated entities during the preceding fiscal year, as
			 estimated by the Director in the annual report submitted to Congress under
			 section 615(a); and(ii)the annual overall regulatory cost cap for the fiscal year shall be equal to the sum of the amounts
			 described in clause (i).(B)EffectFor purposes of section 619, an annual agency regulatory cost cap described in subparagraph (A)
			 that applies to a fiscal year shall have the same effect as if the annual
			 agency regulatory cost cap were part of a National Regulatory Budget
			 applicable to that fiscal year.(f)Initial budgetThe first National Regulatory Budget shall be with respect to fiscal year 2016.
							618.
							Executive branch agency cooperation mandatory; information sharing
							
								(a)
								Executive branch agency cooperation mandatory
								Not later than 45 days after the date on which the Director requests any information from an
			 Executive
			 branch agency, the Executive branch agency shall provide the Director with
			 the information.
							
								(b)
								Memoranda of understanding regarding confidentiality
								
									(1)
									In general
									An Executive branch agency may require the Director to enter into a memorandum of understanding
			 regarding the confidentiality of information provided by the Executive
			 branch agency to the Director under subsection (a) as a condition
			 precedent to providing any requested information.
								
									(2)
									Degree of confidentiality or data protection
									An Executive branch agency may not require a greater degree of confidentiality or data protection
			 from the Director in a memorandum of understanding entered into under
			 paragraph (1) than the Executive branch agency itself must adhere to.
								
									(3)
									Scope
									A memorandum of understanding entered into by the Director and an Executive branch agency under
			 paragraph (1) shall—
									
										(A)
										be general in scope; and
									
										(B)
										govern all pending and future requests made to the Executive branch agency by the Director.
									(c)Sanctions for non-Cooperation(1)In generalThe appropriations of an Executive branch agency for a fiscal year  shall be reduced by one-half of
			 1
			 percent if, during that fiscal year, the Director finds 
			 that—
										(A)
										the Executive branch agency has failed to timely provide information that the Director requested
			 under subsection (a);
									
										(B)
										the Director has provided notice of the failure described in subparagraph (A) to the Executive
			 branch agency;
									
										(C)
										the Executive branch agency has failed to cure the failure described in subparagraph (A) within 30
			 days of being notified under subparagraph (B); and
									
										(D)
										the information that the Director  requested under subsection (a)—
										
											(i)
											is in the possession of the Executive branch agency; or
										
											(ii)
											may reasonably be developed by the Executive branch agency.
										
									(2)
									Sequestration
									The Office of Management and Budget, in consultation with the Office of Federal Financial
			 Management and Financial Management Service, shall enforce a reduction in
			 appropriations under paragraph (1) by sequestering the appropriate amount
			 of funds and returning the funds to the Treasury.
								
									(3)
									Appeals
									
										(A)
										In general
										The Director of the Office of Management and Budget may reduce the amount of, or except as provided
			 in subparagraph (B), waive, a sanction imposed under
			 paragraph (1) if the Director of the Office of Management and Budget 
			 finds that—
										
											(i)
											the sanction is unwarranted;
										
											(ii)
											the sanction is disproportionate to the gravity of the failure;
										
											(iii)
											the failure has been cured; or
										
											(iv)
											providing the requested information would adversely affect national security.
										
										(B)
										No waiver for historically non-compliant agencies
										The Director of the Office of Management and Budget may not waive a sanction imposed on an
			 Executive branch
			 agency under paragraph (1) if the Executive branch agency has a history of
			 non-compliance with
			 requests for information by the Director of the Office of Regulatory
			 Analysis under subsection (a).
									
								(d)
								National security
								The Director may not require an Executive branch agency to provide information under subsection (a)
			 that would adversely affect national security.
							
							619.
							Enforcement
							
								(a)
								Exceeding annual agency regulatory cost cap
								An Executive branch agency that exceeds the annual agency regulatory cost cap imposed by the
			 National Regulatory
			 Budget for a fiscal year may not promulgate a new covered Federal rule
			 that increases regulatory costs until the Executive branch agency no
			 longer exceeds the annual agency regulatory cost cap imposed by the
			 applicable National
			 Regulatory Budget.
							
								(b)
								Determination of Director
								
									(1)
									In general
									An Executive branch agency may not promulgate a covered Federal rule unless the Director
			 determines, in conducting the regulatory analysis of the covered Federal
			 rule under section 615(b)(3)(A) that, after the Executive branch agency
			 promulgates the covered Federal rule, the Executive branch agency will not
			 exceed the annual agency regulatory cost cap for that Executive branch
			 agency.
								
									(2)
									Timing
									The Director shall make a determination under paragraph (1) with respect to a proposed covered
			 Federal rule not later than 60 days after the Director receives a copy of
			 the proposed covered Federal  rule under section 615(b)(4).
								
								(c)
								Effect of violation of this section
								
									(1)
									No force or effect
									A covered Federal rule that is promulgated in violation of this section shall have no force or
			 effect.
								
									(2)
									Judicial Enforcement
									Any party may bring an action in a district court of the United States to declare that a covered
			 Federal
			 rule has no force or effect because the covered Federal rule was
			 promulgated in violation of this section.
								
							620.
							Regulatory Analysis Advisory Board
							
								(a)
								Establishment of Board
								In accordance with the Federal Advisory Committee Act (5 U.S.C. App.), the Director shall—
								
									(1)
									establish a Regulatory Analysis Advisory Board; and
								
									(2)
									appoint not fewer than 9 and not more than 15 individuals as members of the Regulatory Analysis
			 Advisory Board.
								
								(b)
								Qualifications
								The Director shall appoint individuals with technical and practical expertise in economics, law,
			 accounting, science, management, and other areas that will aid the
			 Director in preparing the annual Report on National Regulatory Costs
			 required under section 615.
							.
			
				(b)
				Technical and conforming amendments
				
					(1)
					Table of chapters
					The table of chapters for part I of title 5, United States Code, is amended by inserting after the
			 item relating to chapter 6 the following:
					
						
							
								6A. 
								National Regulatory Budget and Office of Regulatory Analysis
								613
							
						
						.
				
					(2)
					Internal Revenue Code of 1986
					Section 6103(j) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
					
						
							(7)
							Office of Regulatory Analysis
							Upon written request by the Director of the Office of Regulatory Analysis established under section
			 614 of title 5, United States Code, the Secretary shall
			 furnish to officers and employees of the Office of Regulatory Analysis
			 return information for the purpose of, but only to the extent necessary
			 for, an analysis of regulatory costs.
						.
				
			3.
			Report on duplicative personnel; report on regulatory analysis
			
				(a)
				Report on duplicative personnel
				Not later than December 31, 2014, the Director shall submit to Congress a report determining
			 positions in the Federal Government that are—(1)duplicative of the work
			 performed by the Office of Regulatory Analysis established under section
			 614 of title 5, United States Code; or(2)otherwise rendered cost
			 ineffective by the work of the Office of Regulatory Analysis.
				
				(b)
				Report on regulatory analysis
				
					(1)
					Report required
					Not later than June 30, 2015, the Director shall provide to Congress a report analyzing the
			 practice with respect to, and the effectiveness of—
					
						(A)
						chapter 6 of this title (commonly known as the Regulatory Flexibility Act);
					
						(B)
						the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note);
					
						(C)
						chapter 35 of title 44 (commonly known as the Paperwork Reduction Act;
					
						(D)
						each Executive order that mandates economic analysis of Federal regulations; and
					
						(E)
						Office of Management and Budget circulars, directives, and memoranda that mandate the economic
			 analysis of Federal regulation.
					
					(2)
					Recommendations
					The  report under paragraph (1) shall include recommendations about how Federal regulatory analysis
			 may be improved.
				
			4.
			Administrative procedure
			
				(a)
				Definition of rule
				Section 551(4) of title 5, United States Code, is amended by inserting after requirements of an agency the following: , whether or not the agency  statement amends the Code of Federal Regulations and including,
			 without limitation, a statement described by the agency as a regulation,
			 rule, directive, or guidance,.
			
				(b)
				Notice of proposed rulemaking
				Section 553(b) of title 5, United States Code, is amended, following the flush text, in
			 subparagraph (A) by striking interpretative rules, general statements of policy, or.
			
